Exhibit 10.6

 

EXECUTIVE EMPLOYMENT AGREEMENT

 

This EXECUTIVE EMPLOYMENT AGREEMENT (“Agreement”) is made effective as of
April 20, 2011 (“Effective Date”), by and among STAG INDUSTRIAL, INC., a
Maryland corporation (“Company”), STAG INDUSTRIAL OPERATING PARTNERSHIP, L.P.
(“Partnership”), a Delaware limited partnership, and DAVID G. KING (“Executive”)
to reaffirm and amend the terms and conditions of Executive’s employment.

 

The parties agree as follows:

 

1.                                       Employment.  Employer (as defined
below) hereby employs Executive, and Executive hereby accepts such employment,
upon the terms and conditions set forth herein.

 

2.                                       Duties.

 

2.1                                 Position.  Executive is employed on a
full-time basis as Executive Vice President and Director of Real Estate, shall
report directly to the Board of Directors of the Company (the “Board of
Directors”), and shall have the duties and responsibilities commensurate with
such positions as shall be reasonably and in good faith determined from time to
time by the Board of Directors, including such duties and responsibilities with
respect to the Company, the Partnership and/or a subsidiary of either
(collectively, “Employer”).

 

2.2                                 Duties.  Executive shall: (i) abide by all
applicable federal, state and local laws, regulations and ordinances, and
(ii) except for vacation and illness periods, devote substantially all of his
business time, energy, skill and efforts to the performance of his duties
hereunder in a manner that will faithfully and diligently further the business
interests of the Employer; provided, that, notwithstanding the foregoing,
Executive may (w) make and manage personal business investments of his choice,
subject to the limitations set forth in Section 8 hereof, (x) serve as a
director or in any other capacity of any business enterprise, including an
enterprise whose activities may involve or relate to the Employer’s Business (as
defined in Section 8), provided that such service is expressly approved in
advance by the Board of Directors, (y) serve in any capacity with any civic,
educational, religious or charitable organization, or any governmental entity or
trade association, and (z) serve as director, officer or any other capacity in
which Executive is currently serving with respect to STAG Investments II, LLC,
STAG Investments III, LLC, STAG Investments IV, LLC and STAG GI Investments, LLC
(collectively, “Funds”); provided that all such other activities do not
materially interfere with the performance of the Executive’s duties hereunder.

 

3.                                       Term of Employment.  The term of this
Agreement shall commence on the Effective Date and shall continue until and
including the three-year anniversary of the Effective Date, unless earlier
terminated as herein provided (the “Initial Term”).  The Initial Term shall be
automatically renewed for successive one-year periods (each an “Extended Term”)
unless either party gives notice of non-renewal at least sixty (60) days prior
to the end of the Initial Term or any Extended Term.  As used herein, “Term”
shall include the Initial Term and any Extended Term, but the Term shall end
upon any lawful termination of Executive’s employment with Employer as herein
provided.

 

--------------------------------------------------------------------------------


 

4.                                       Compensation.

 

4.1                                 Base Salary.  As compensation for
Executive’s performance of Executive’s duties as set forth herein and as
hereafter determined by the compensation committee of the Board of Directors
from time to time, Employer shall pay to Executive a base salary of $246,000 per
year (“Base Salary”), payable in accordance with the normal payroll practices of
Employer, less all legally required or authorized payroll deductions and tax
withholdings.  Base Salary shall be reviewed annually, and may be increased, at
the sole discretion of the compensation committee of the Board of Directors, in
light of the Executive’s performance and the Employer’s financial performance
and other economic conditions and relevant factors determined by the
compensation committee.

 

4.2                                 LTIP Units, Restricted Stock and Other
Equity Awards.

 

(a)                                  Upon execution of this Agreement, the
Employer shall cause to be granted to Executive at least 15,391 long-term
incentive plan units (“LTIP Units”) in consideration of services to be performed
by Executive for the Partnership in his capacity as a partner thereof, and such
LTIP Units shall be evidenced by, and subject to, the LTIP Unit award agreement
attached to this Agreement as Exhibit A (“LTIP Agreement”) and the Company’s
2011 Equity Incentive Plan (a copy of which has been delivered to Executive). 
In addition, as part of the consideration for employment, Executive shall be
eligible to receive additional awards of LTIP Units and other equity awards,
subject to the terms and conditions of the Company’s 2011 Equity Incentive Plan
(or such subsequent equity plan as may be in place from time to time) and the
applicable award agreement.

 

(b)                                 At any time after the execution of this
Agreement, as part of the consideration for his employment as an officer of the
Company, Executive shall be eligible to receive shares of common stock
(“Restricted Stock”), in such number as the compensation committee of the Board
of Directors deems appropriate, and such Restricted Stock shall be evidenced by,
and subject to, a Restricted Stock award agreement in the form then currently in
use by the Company (“Restricted Stock Agreement”).  Such awards of Restricted
Stock and any other equity awards granted shall be subject to the terms and
conditions of the Company’s 2011 Equity Incentive Plan (or such subsequent
equity plan as may be in place from time to time) and the applicable award
agreement.

 

(c)                                  Any LTIP Units granted to the Executive
during the term of this Agreement shall be deemed to have been granted to the
Executive in consideration of services rendered or to be rendered in Executive’s
capacity as a partner of the Partnership.

 

(d)                                 During the Term, the Company and the
Partnership shall (and shall cause each subsidiary that is a component Employer
to) allocate the services provided by Executive to each component Employer and
compensate Executive from the respective component Employer on a basis
proportionate to the services provided by Executive to each component Employer. 
The parties confirm that Employer shall (and intends to) require that a
sufficient amount of services be provided hereunder to the Partnership by
Executive in his capacity as a partner of the Partnership to constitute full and
adequate consideration for the issuance of LTIP Units to Executive and to the
Company by Executive in his capacity as an officer of the Company to constitute
full and adequate consideration for the issuance of Restricted Stock to
Executive.

 

4.3                                 Bonus.  At the sole discretion of the Board
of Director’s compensation committee, Executive may be paid a bonus (“Bonus”)
relating to each calendar year during the

 

2

--------------------------------------------------------------------------------


 

Term, and such discretionary Bonus, if any, shall be paid on or before March 1st
of the following year.

 

5.                                       Customary Fringe Benefits.  Executive
shall be eligible for all customary and usual fringe benefits generally
available to full-time employees of Employer, subject to the terms and
conditions of Employer’s policies and benefit plan documents, as the same may be
amended from time to time. In addition, Executive shall receive an allowance for
parking costs of $445.00 a month.  Employer reserves the right to change or
eliminate the fringe benefits on a prospective basis, at any time, effective
upon notice to Executive.  Notwithstanding the standard vacation policy
provisions or vacation accrual rates, Executive shall be entitled to vacation of
four weeks per year.

 

6.                                       Business Expenses.  Executive shall be
reimbursed for all reasonable, out-of-pocket business expenses incurred in the
performance of Executive’s duties on behalf of Employer.  To obtain
reimbursement, expenses must be submitted within one (1) month of being incurred
with appropriate supporting documentation in accordance with Employer’s
policies.  All such expenses shall be reimbursed within one (1) month of
submission and, in any event, in the same fiscal year in which they were
incurred or within one (1) month after the end of such year.

 

7.                                       Termination of Employment.  Subject to
the terms and conditions of this Section 7, either Company or Executive may
terminate Executive’s employment with Employer at any time, with or without
Cause (as defined in Section 7.10), during the Term.  Any termination of
Executive’s employment during the Term shall be communicated by written notice
of termination from the terminating party to the other party (“Notice of
Termination”).  The Notice of Termination shall indicate the specific
provision(s) of this Agreement relied upon in effecting the termination and a
written statement of the reason(s) for the termination.  In the case of a Notice
of Termination provided by Executive to Employer, such Notice of Termination
shall not be effective for a period of thirty (30) days after receipt of such
Notice of Termination by Employer.  In the case of a Notice of Termination
provided by Company to Executive, such Notice of Termination shall not be
effective for a period of thirty (30) days after receipt of such Notice of
Termination by Executive; provided that Company may require Executive to leave
the Company’s premises and refrain from any further business activities on
behalf of the Company as of the date designated by Company in the Notice of
Termination.  If Executive’s employment is terminated by either party, for any
reason, during the Term, Employer shall pay to the Executive the accrued and
unpaid Base Salary and accrued but unused vacation as of the date of Executive’s
termination of employment.  Further, if Executive’s employment is terminated by
either party, for any reason other than a termination by the Company for Cause
or termination by Executive without Good Reason, during the Term, Employer shall
pay to the Executive an amount equal to the product of (a) the Bonus (or deemed
Bonus) referenced in Section 7.1(a)(ii) of this Agreement multiplied by (b) a
fraction, the numerator of which is the number of days that have elapsed between
the beginning of the fiscal year in which the termination occurs and the date of
termination and the denominator of which is the number of days in the fiscal
year in which the termination occurs, such payment to be made no later than
thirty (30) days following the date of termination of Executive’s employment and
shall be subject to Executive’s execution of a general release in favor of
Company, and all subsidiary and related entities, and their officers, directors,
shareholders, employees and agents to the fullest extent permitted by law,
drafted by Company and in a form reasonably satisfactory to Company.  Except as
otherwise provided in this Section 7 and its subsections, Employer shall have no
further obligation to make or provide to Executive, and Executive shall have no
further right to receive or obtain from

 

3

--------------------------------------------------------------------------------


 

Employer, any payments or benefits in respect of the termination of Executive’s
employment with Employer during the Term.

 

7.1                                 Severance Upon Involuntary Termination
without Cause.  If Company terminates Executive’s employment with Employer
without Cause (as defined in Section 7.10)  during the Term, and such
termination is not in connection with Executive’s Disability (as defined below),
such termination qualifies as a “Separation from Service” under Section 409A (as
hereinafter defined), Executive shall be entitled to a “Severance Package” that
consists of the following:

 

(a) a single cash lump-sum “Severance Payment” equal to two (2) times the sum of
(i) Executive’s annual rate of Base Salary in effect immediately prior to
Executive’s termination of employment, and (ii) the Bonus (if any) actually paid
to Executive for the most recently completed fiscal year for which the amount of
Executive’s Bonus was determined by the compensation committee of the Board and
paid (which will be deemed to be $125,000 until such time as the compensation
committee makes its first determination regarding payment of any Bonus, which
determination shall occur no later than March 1, 2012 in respect of fiscal year
2011);

 

(b) Employer’s direct-to-insurer payment of any group health or other insurance
premiums for a period of eighteen (18) months (subject to Executive’s
eligibility for, and proper and timely election of continued group health
benefits under the Consolidated Omnibus Budget and Reconciliation Act (“COBRA”))
to continue Executive’s coverage under the Company’s group health insurance plan
and, if any, the Company’s group life and disability insurance plans;

 

(c) immediate vesting of all outstanding LTIP Units (which shall, in accordance
with the applicable award agreement, remain subject to achieving parity with
common units of limited partnership interest in the Partnership), Restricted
Stock, stock options, and other equity awards granted to Executive under any of
Employer’s equity incentive plans; and

 

(d) continuation of coverage under the Company’s liability insurance for
directors and officers with respect to any of the Executive’s actions as
Executive of the Company during the Term;

 

provided, however, that all of the following conditions are first satisfied:

 

(i) Executive reaffirms Executive’s commitment to comply with all surviving
provisions of this Agreement, including Section 9 and Section 10 hereof; and

 

(ii) Executive executes a Separation Agreement that includes a general release
in favor of Company, and all subsidiary and related entities, and their
officers, directors, shareholders, employees and agents to the fullest extent
permitted by law, drafted by Company and in a form reasonably satisfactory to
Company, and the general release becomes effective in accordance with its terms
no later than thirty (30) days following the date of termination of Executive’s
employment.

 

4

--------------------------------------------------------------------------------


 

The Severance Payment shall be subject to all legally required and authorized
deductions and tax withholdings and shall be paid on or before the date that is
the thirtieth (30th) day following the date of termination of Executive’s
employment, provided that Executive has complied with all of the
above-referenced conditions to receiving the Severance Payment. Effective
immediately upon termination of employment, Executive shall no longer be
eligible to contribute to or to be an active participant in any retirement or
benefit plan covering employees of Employer; provided, however, Executive may
effect a rollover or other transfer of his interests in any such retirement or
benefit plan in accordance with the terms of such plan and applicable law.  All
other Employer obligations to Executive shall be automatically terminated and
completely extinguished.

 

7.2                                 Severance Upon Resignation for Good Reason. 
If Executive resigns from employment with Employer for Good Reason (as defined
in Section 7.10) during the Term and such resignation qualifies as a “Separation
from Service” under Section 409A, Executive shall be entitled to a “Severance
Package” that consists of the following:

 

(a) a single cash lump-sum “Severance Payment” equal to two (2) times the sum of
(i) Executive’s annual rate of Base Salary in effect immediately prior to
Executive’s termination of employment, and (ii) an amount equal to the Bonus (if
any) actually paid to Executive for the most recently completed fiscal year for
which the amount of Executive’s Bonus was determined by the compensation
committee of the Board and paid (which will be deemed to be $125,000 until such
time as the compensation committee makes its first determination regarding
payment of any Bonus, which determination shall occur no later than March 1,
2012 in respect of fiscal year 2011);

 

(b) Employer’s direct-to-insurer payment of any group health or other insurance
premiums for a period of eighteen (18) months (subject to Executive’s
eligibility for, and proper and timely election of continued group health
benefits under COBRA) to continue Executive’s coverage under the Company’s group
health insurance plan and, if any, the Company’s group life and disability
insurance plans;

 

(c) immediate vesting of all outstanding LTIP Units (which shall, in accordance
with the applicable award agreement, remain subject to achieving parity with
common units of limited partnership interest in the Partnership), Restricted
Stock, stock options, and other equity awards granted to Executive under any of
Employer’s equity incentive plans; and

 

(d) continuation of coverage under the Company’s liability insurance for
directors and officers with respect to any of the Executive’s actions as
Executive of the Company during the Term;

 

provided, however, that all of the following conditions are first satisfied:

 

(i) Executive reaffirms Executive’s commitment to comply with all surviving
provisions of this Agreement, including Section 9 and Section 10 hereof; and

 

(ii) Executive executes a Separation Agreement that includes a general release
in favor of Company, and all subsidiary and related entities, and their
officers, directors, shareholders, employees and agents to the fullest extent

 

5

--------------------------------------------------------------------------------


 

permitted by law, drafted by Company and in a form reasonably satisfactory to
Company, and the general release becomes effective in accordance with its terms
no later than thirty (30) days following the date of termination of Executive’s
employment.

 

The Severance Payment shall be subject to all legally required and authorized
deductions and tax withholdings and shall be paid on the thirtieth (30th ) day
following the date of termination of Executive’s employment, provided that
Executive has complied with all of the above-referenced conditions to receiving
the Severance Payment. Effective immediately upon termination of employment,
Executive shall no longer be eligible to contribute to or to be an active
participant in any retirement or benefit plan covering employees of Employer;
provided, however, Executive may effect a rollover or other transfer of his
interests in any such retirement or benefit plan in accordance with the terms of
such plan and applicable law.  All other Employer obligations to Executive shall
be automatically terminated and completely extinguished.

 

7.3                                 Severance Upon Change of Control.   If
during the last year of the Initial Term or during any Extended Term, a “Change
of Control” (as defined in Section 7.10) occurs and the Company does not renew
this Agreement for an Extended Term within twelve (12) months following such
Change of Control, Executive shall be entitled to a “Severance Package” that
consists of the following:

 

(a) a single cash lump-sum “Severance Payment” equal to two (2) times the sum of
(i) Executive’s annual rate of Base Salary in effect immediately prior to
Executive’s termination of employment, and (ii) an amount equal to the Bonus (if
any) actually paid to Executive for the most recently completed fiscal year for
which the amount of Executive’s Bonus was determined by the compensation
committee of the Board and paid (which will be deemed to be $125,000 until such
time as the compensation committee makes its first determination regarding
payment of any Bonus, which determination shall occur no later than March 1,
2012 in respect of fiscal year 2011);

 

(b) Employer’s direct-to-insurer payment of any group health or other insurance
premiums for a period of eighteen (18) months (subject to Executive’s
eligibility for, and proper and timely election of continued group health
benefits under COBRA) to continue Executive’s coverage under the Company’s group
health insurance plan and, if any, the Company’s group life and disability
insurance plans;

 

(c) immediate vesting of all outstanding LTIP Units (which shall, in accordance
with the applicable award agreement, remain subject to achieving parity with
common units of limited partnership interest in the Partnership), Restricted
Stock, stock options, and other equity awards granted to Executive under any of
Employer’s equity incentive plans; and

 

(d) continuation of coverage under the Company’s liability insurance for
directors and officers with respect to any of the Executive’s actions as
Executive of the Company during the Term;

 

provided, however, that all of the following conditions are first satisfied:

 

6

--------------------------------------------------------------------------------


 

(i) Executive reaffirms Executive’s commitment to comply with all surviving
provisions of this Agreement, including Section 9 and Section 10 hereof; and

 

(ii) Executive executes a Separation Agreement that includes a general release
in favor of Company, and all subsidiary and related entities, and their
officers, directors, shareholders, employees and agents to the fullest extent
permitted by law, drafted by Company and in a form reasonably satisfactory to
Company, and the general release becomes effective in accordance with its terms
no later than thirty (30) days following the date of termination of Executive’s
employment.

 

The Severance Payment shall be subject to all legally required and authorized
deductions and tax withholdings and shall be paid on the thirtieth (30th) day
following the date of termination of Executive’s employment, provided that
Executive has complied with all of the above-referenced conditions to receiving
the Severance Payment.  Effective immediately upon termination of employment,
Executive shall no longer be eligible to contribute to or to be an active
participant in any retirement or benefit plan covering employees of Employer;
provided, however, Executive may effect a rollover or other transfer of his
interests in any such retirement or benefit plan in accordance with the terms of
such plan and applicable law.  All other Employer obligations to Executive shall
be automatically terminated and completely extinguished.

 

7.4                                 Beneficial Excise Tax Treatment.  In the
event that any payment or benefit received or to be received by Executive
pursuant to this Agreement or otherwise would subject Executive to any excise
tax pursuant to Section 4999 of the Code due to the characterization of such
payment or benefit as an excess parachute payment under Section 280G of the
Code, Executive may elect, in his sole discretion, to reduce the amounts of any
payments or benefits called for under this Agreement in order to avoid such
characterization.  To aid Executive in making any election called for under this
Section 7.4, upon the occurrence of any event that might reasonably be
anticipated to give rise to the application of this Section 7.4 (an “Event”),
Company shall promptly request a determination in writing by independent public
accountants selected by Employer (the “Accountants”).  Unless Company and
Executive otherwise agree in writing, the Accountants, within thirty (30) days
after the date of the Event, shall determine and report to Company and Executive
whether any reduction in payments or benefits at the election of Executive would
produce a greater after-tax benefit to Executive and shall provide to Company
and Executive a written report containing a sufficiently detailed quantitative
substantiation of their analysis and presented in a manner that Executive can
readily understand.  For the purposes of such determination, the Accountants may
rely on reasonable, good faith interpretations concerning the application of
Sections 280G and 4999 of the Code.  Company and Executive shall furnish to the
Accountants such information and documents as the Accountants may reasonably
request in order to make their required determination.  The Company shall bear
all fees and expenses the Accountants may reasonably charge in connection with
their services contemplated by this Section 7.4.  Under no circumstances shall
Executive be entitled to any tax reimbursement or tax gross-up payment by virtue
of the occurrence of an Event or any additional payment or benefit under this
Section 7.4.

 

7.5                                 Section 409A Compliance.  The parties intend
for this Agreement either to satisfy the requirements of Section 409A or to be
exempt from the application of Section 409A, and this Agreement shall be
construed and interpreted accordingly.  If this Agreement either fails to
satisfy the requirements of Section 409A or is not exempt from the application
of Section 409A, then the parties hereby agree to amend or to clarify this
Agreement in a timely

 

7

--------------------------------------------------------------------------------


 

manner so that this Agreement either satisfies the requirements of Section 409A
or is exempt from the application of Section 409A.

 

(a)                                  Notwithstanding any provision in this
Agreement to the contrary, in the event that Executive is a “specified employee”
(as defined in Section 409A), any Severance Payment, severance benefits or other
amounts payable under this Agreement that would be subject to the special
rule regarding payments to “specified employees” under Section 409A(a)(2)(B) of
the Code (together, “Specified Employee Payments”) shall not be paid before the
expiration of a period of six (6) months following the date of Executive’s
termination of employment (or before the date of Executive’s death, if
earlier).  The Specified Employee Payments to which Executive would otherwise
have been entitled during the six-month period following the date of Executive’s
termination of employment shall be accumulated and paid as soon as
administratively practicable following the first date of the seventh month
following the date of Executive’s termination of employment.

 

(b)                                 To ensure satisfaction the requirements of
Section 409A(b)(3) of the Code, assets shall not be set aside, reserved in a
trust or other arrangement, or otherwise restricted for purposes of the payment
of amounts payable under this Agreement.

 

(c)                                  Notwithstanding anything herein to the
contrary, the reimbursement of expenses or in-kind benefits provided pursuant to
this Agreement shall be subject to the following conditions: (i) the expenses
eligible for reimbursement or in-kind benefits in one taxable year shall not
affect the expenses eligible for reimbursement or in-kind benefits in any other
taxable year; (ii) the reimbursement of eligible expenses or in-kind benefits
shall be made promptly, subject to Company’s applicable policies, but in no
event later than the end of the year after the year in which such expense was
incurred; and (iii) the right to reimbursement or in-kind benefits shall not be
subject to liquidation or exchange for another benefit.

 

(d)                                 Employer hereby informs Executive that the
federal, state, local, and/or foreign tax consequences (including without
limitation those tax consequences implicated by Section 409A) of this Agreement
are complex and subject to change.  Executive acknowledges and understands that
Executive should consult with his or her own personal tax or financial advisor
in connection with this Agreement and its tax consequences.  Executive
understands and agrees that Employer has no obligation and no responsibility to
provide Executive with any tax or other legal advice in connection with this
Agreement and its tax consequences.  Executive agrees that Executive shall bear
sole and exclusive responsibility for any and all adverse federal, state, local,
and/or foreign tax consequences (including without limitation any and all tax
liability under Section 409A) of this Agreement to Executive.

 

7.6                                 Effect of Death or Disability.  If Executive
dies or is terminated by Company upon his experiencing a Disability (as defined
in Section 7.10) during the Term, Executive shall be entitled to payment of his
accrued and unpaid Base Salary as of the date of Executive’s death or Disability
(the “Measurement Date”), a single cash lump-sum payment equal to the Bonus
specified in Section 7.1(a)(ii) of this Agreement that otherwise would have been
payable to Executive for Employer’s fiscal year in which the Measurement Date
occurs multiplied by a fraction, the numerator of which is the number of days
that have elapsed between the beginning of the fiscal year in which the
Measurement Date occurs and the Measurement Date and the denominator of which is
the number of days in the fiscal year in which the Measurement Date occurs.  The
payments described in the previous sentence shall be subject to all legally
required and authorized deductions and tax withholdings, including for wage
garnishments, if applicable, to the extent required or permitted by law, and
shall be paid

 

8

--------------------------------------------------------------------------------


 

on thirtieth (30th) day following the date of termination of Executive’s
employment.  Payment under this Section 7.6 shall be made not more than once, if
at all.

 

7.7                                 Employment Reference.  If Executive’s
employment is terminated without Cause, or Executive resigns for Good Reason, or
this Agreement is not renewed by Company pursuant to a Change of Control,
Executive and Employer will negotiate in good faith to reach an agreement on a
neutral statement for termination or resignation, to the extent necessary or
appropriate.  This statement will include, at minimum and as applicable,
positions held, date of hire, employment period and confirmation of salary
history (if requested by Executive).

 

7.8                                 Ineligibility For Severance.  For avoidance
of doubt, Executive shall not be entitled to any Severance Package under this
Agreement, and Section 7.2 shall not apply to Executive, if at any time during
the Term, either (a) Executive voluntarily resigns or otherwise terminates
employment with Employer other than for Good Reason, or (b) Company terminates
Executive’s employment for Cause.  Effective immediately upon termination of
employment, Executive shall no longer be eligible to contribute to or to be an
active participant in any retirement or benefit plan covering employees of
Employer; provided, however, Executive may effect a rollover or other transfer
of his interests in any such retirement or benefit plan in accordance with the
terms of such plan and applicable law.  All other Employer obligations to
Executive shall be automatically terminated and completely extinguished.

 

7.9                                 Taxes and Withholdings.  The Employer may
withhold from any amounts payable under this Agreement, including any benefits
or Severance Payment, such federal, state or local taxes as may be required to
be withheld pursuant to applicable law or regulations, which amounts shall be
deemed to have been paid to Executive.

 

7.10                           Definitions.

 

(a)                                  “Cause” shall mean the occurrence during
the Term of any of the following: (i) Executive’s indictment for, formal
admission to (including a plea of guilty or nolo contendere to), or conviction
of: a felony, a crime of moral turpitude,  fraud and dishonesty, breach of trust
or unethical business conduct, or any crime involving Employer, (ii) gross
negligence or willful misconduct by Executive in the performance of Executive’s
duties which has materially damaged Employer’s financial position or reputation;
(iii) willful or knowing unauthorized dissemination with the intent to cause
harm by Executive of Confidential Employer Information; (iv) repeated failure by
Executive to perform Executive’s duties that are reasonably and in good faith
requested in writing by the Board of Directors or the member of the Board of
Directors authorized by it (the “Delegator”), and which are not substantially
cured by Executive within thirty (30) days following receipt by Executive of
such written request; (v) failure of Executive to perform any lawful and
reasonable directive of the Delegator communicated to Executive in the form of a
written request from the Delegator, which is consistent with the Employer
Business, and which failure Executive does not begin to cure within ten
(10) days following receipt by Executive of such written request or Executive
has not substantially cured within forty-five (45) days following receipt by
Executive of such written request, or (vi) material breach of this Agreement by
Executive which breach has been communicated to Executive in the form of a
written notice from a Delegator, which material breach Executive does not begin
to cure within ten (10) days following receipt by Executive of such written
notice or Executive has not substantially cured within forty-five (45) days
following receipt by Executive of such written notice.

 

9

--------------------------------------------------------------------------------


 

(b)                                 “Disability” shall mean the occurrence
during the Term of a medically determinable physical or mental impairment of
Executive that can be expected to result in death or can be expected to last for
a continuous period of not less than twelve (12) months and which either
(i) renders Executive unable to engage in any substantial gainful activity, with
or without leave accommodation, for a period of not less than three (3) months;
or (ii) results in Executive receiving income replacement benefits for a period
of not less than three (3) months under any policy of long-term disability
insurance that may be maintained by the Company for the benefit of its
employees.

 

(c)                                  “Change of Control” shall have the meaning
ascribed to it in the 2011 Equity Incentive Plan as of the date hereof.

 

(d)                                 “Good Reason” shall mean the occurrence
during the Term of any of the following: (i) a material breach of this Agreement
by Company which is not cured by Company within 30 days following Company’s
receipt of written notice by Executive to Company describing such alleged
breach; (ii) Executive’s Base Salary is materially reduced by Company; (iii) a
material reduction in Executive’s title, duties and/or responsibilities, or the
assignment to Executive of any duties materially inconsistent with Executive’s
position; or (iv) a material change in the Company headquarters’ geographic
location; provided, however, Executive shall assert such Good Reason within
ninety (90) days of any of the occurrences described in (i) through (iv) hereof.

 

(e)                                  “Section 409A” means Section 409A of the
Internal Revenue Code of 1986, as amended (the “Code”), and all applicable
regulations or guidance promulgated thereunder.

 

7.11                           Nonduplication of Benefits.  Notwithstanding any
provision in this Agreement or in any other Employer benefit plan or
compensatory arrangement to the contrary, but at all times subject to
Section 7.4, (a) any payments due under Section 7.1, Section 7.2 or Section 7.3
shall be made not more than once, if at all, (b) payments may be due under
Section 7.1, Section 7.2 or Section 7.3, but under no circumstances shall
payments be made under all of or any combination of Section 7.1, Section 7.2 and
Section 7.3, (c) no payments made under Sections 7.1, 7.2 and 7.3 this Agreement
shall be considered compensation for purposes of any benefit plan or
compensatory arrangement of Employer, and (d) Executive shall not be entitled to
severance benefits from Employer other than as contemplated under this
Agreement, unless such other severance benefits offset and reduce the benefits
due under this Agreement on a dollar-for-dollar basis, but not below zero.

 

8.                                       No Competition and No Conflict of
Interest.  Except as otherwise provided in Section 2.2 of this Agreement or as
set forth in Exhibit B to this Agreement, during the Term, Executive must not
(a) engage in any work, paid or unpaid, that creates an actual conflict of
interest with the essential business-related interests of the Employer where
such conflict would materially and substantially disrupt operations,
(b) directly or indirectly, whether as an owner, partner, stockholder,
principal, agent, employee, consultant, or in any other relationship or
capacity, engage in, or acquire any interest in any Person, corporation,
partnership or other entity (other than Company or any entity directly or
indirectly controlled by Company) engaged in the Employer Business, (c) in any
way other than on behalf of and as an employee of Employer, act as an officer,
director, employee, consultant, shareholder, volunteer, lender, or agent of any
business enterprise engaged in the Employer Business or any business in which
Employer becomes actively engaged during the Term.  In addition, Executive
agrees not to refer any tenant or potential tenant of Employer to competitors of
Employer, without obtaining Company’s prior written consent, during the Term. 
Notwithstanding the foregoing, Executive’s

 

10

--------------------------------------------------------------------------------


 

investment in, or ownership of, less than five percent (5%) of the capital stock
of any business entity that competes with or could reasonably be expected to
compete with the Employer Business and whose securities are traded on any
national securities exchange or registered pursuant to Section 12(g) of the
Securities Exchange Act of 1934, shall not be treated as a breach of this
Section 8.  For purposes of this Agreement, the term “Employer Business” shall
mean the acquisition, disposition, development, redevelopment, ownership,
operation, management or financing of single tenant (or primarily single tenant)
industrial properties in the United States.

 

9.                                       Confidentiality.  During the Term,
Executive has been and will continue to be given access to a wide variety of
information about the Employer, its affiliates and other related businesses that
the Employer considers “Confidential Employer Information.”  As a condition of
continued employment, Executive agrees to abide by Employer’s business policies
and directives on confidentiality and nondisclosure of Confidential Employer
Information.  Confidential Employer Information shall mean all information
applicable to the business of the Employer which confers or may confer a
competitive advantage upon the Employer over one who does not possess the
information; and has commercial value in the business of the Employer or any
other business in which the Employer engages or is preparing to engage during
Executive’s employment with Employer.  Confidential Employer Information
includes, but is not limited to, information regarding the Employer’s business
plans and strategies; contracts and proposals (including leases and proposed
leases); artwork, designs, drawings and specifications for development and
redevelopment projects; tenants and prospective tenants; suppliers and other
business partners and Employer’s business arrangements and strategies with
respect to them; current and future marketing or advertising campaigns; software
programs; codes, underwriting models, credit analyses, formulae or techniques;
rent rolls; financial information; personnel information; and all ideas, plans,
processes or information related to the current, future and proposed projects or
other business of the Employer that has not been disclosed to the public by an
authorized representative of the Employer, acting within the scope of his or her
authority, whether or not such information would be enforceable as a trade
secret of the Employer or enjoined or restrained by a court or arbitrator as
constituting unfair competition.  Confidential Employer Information also
includes confidential information of any third party who may disclose such
information to the Employer or Executive in the course of the Employer’s
business.

 

9.1                                 Nondisclosure.  Executive acknowledges that
Confidential Employer Information constitutes valuable, special and unique
assets of the Employer’s business and that the unauthorized disclosure of such
information to competitors of the Employer, or to the general public, will be
highly detrimental to the Employer.  Executive therefore agrees to hold
Confidential Employer Information in strictest confidence.  Except as shall
occur as and to the extent that Executive performs his duties to Employer,
Executive agrees not to disclose or allow to be disclosed to any individual or
entity, other than those individuals or entities authorized by the Company, any
Confidential Employer Information that Executive has or may acquire during
Executive’s employment by Employer (whether or not developed or compiled by
Executive and whether or not Executive has been authorized to have access to
such Confidential Employer Information).

 

9.2                                 Continuing Obligation.  Executive agrees
that the agreement not to disclose Confidential Employer Information will be
effective during Executive’s employment and continue even after Executive is no
longer employed by Employer.  Any obligation not to disclose any portion of any
Confidential Employer Information will continue indefinitely unless such
information (a) has become public knowledge through no fault of Executive; or
(b) has

 

11

--------------------------------------------------------------------------------


 

been developed independently without any reference to any information obtained
during Executive’s employment with Employer; or (c) must be disclosed in
response to a valid order by a court or government agency or is otherwise
required by law.

 

9.3                                 Return of Employer Property.  On termination
of employment with Employer for whatever reason, or at the request of the
Employer before termination, Executive agrees to promptly deliver to Employer
all records, files, computer disks, memoranda, documents, lists and other
information regarding or containing any Confidential Employer Information,
including all copies, reproductions, summaries or excerpts thereof, then in
Executive’s possession or control, whether prepared by Executive or others. 
Executive also agrees to promptly return, on termination or the Employer’s
request, any and all Employer property issued to Executive, including but not
limited to computers, cellular phones, keys and credits cards.  Executive
further agrees that should Executive discover any Employer property or
Confidential Employer Information in Executive’s possession after the return of
such property has been requested, Executive agrees to return it promptly to
Employer without retaining copies, summaries or excerpts of any kind.

 

9.4                                 No Violation of Rights of Third Parties. 
Executive warrants that the performance of all the terms of this Agreement does
not and will not breach any agreement to keep in confidence proprietary
information, knowledge or data acquired by Executive prior to Executive’s
employment with Employer.  Executive agrees not to disclose to Employer, or
induce Employer to use, any confidential or proprietary information or material
belonging to any previous employers or others.  Executive warrants that
Executive is not a party to any other agreement that will interfere with
Executive’s full compliance with this Agreement.  Executive further agrees not
to enter into any agreement, whether written or oral, in conflict with the
provisions of this Agreement while such provisions remain effective.

 

10.                                 Interference with Business Relations.

 

10.1                           Interference with Sellers, Tenants, Brokers and
Other Business Partners.  Executive acknowledges that Employer’s seller
information, tenant base, broker network, pipeline, leasing and
acquisitions/sales strategies and its other business arrangements have been
developed through substantial effort and expense, and its nonpublic business
information regarding these matters is confidential and constitutes trade
secrets.  In addition, because of Executive’s position, Executive understands
that Employer will be particularly vulnerable to significant harm from
Executive’s use of such information for purposes other than to further
Employer’s business interests.  Accordingly, Executive agrees that during
Executive’s employment with Employer, and for a period of twelve (12) months
thereafter, Executive will not, either directly or indirectly, separately or in
association with others, interfere with, impair, disrupt or damage Employer’s
relationship with any of the sellers, tenants, brokers or other business
partners of Employer with whom Executive has had contact, or conducted business,
during the Term of Employment by contacting them for the purpose of inducing or
encouraging any of them to divert or take away business from Employer.

 

10.2                           Interference with Employer’s Employees. 
Executive acknowledges that the services provided by Employer’s employees are
unique and special, and that Employer’s employees possess trade secrets and
Confidential Employer Information that is protected against misappropriation and
unauthorized use.  As such, Executive agrees that during, and for a period of
twelve (12) months after, Executive’s employment with Employer, Executive will
not, either directly or indirectly, separately or in association with others,
interfere with, impair, disrupt or damage Employer’s business by contacting any
Employer employees for the purpose of inducing or encouraging them to
discontinue their employment with Employer.

 

12

--------------------------------------------------------------------------------


 

10.3                           Negative Information.  During the Term and
thereafter, Executive shall not disclose confidential or negative non-public
information regarding, or take any action materially detrimental to the
reputation of Employer or its directors, officers, employees, investors,
shareholders or advisors and any affiliates of any of the foregoing
(collectively, the “Employer Affiliates”);  provided, however, that nothing
contained in this Section 10.3 shall affect any legal obligation of Executive to
respond to mandatory governmental inquiries concerning the Employer Affiliates
or to act in accordance with, or to establish, his rights under this Agreement. 
Employer likewise agrees that no one acting with the actual authority of
Employer shall disclose negative non-public information regarding, or take any
action materially detrimental to the reputation of, Executive;  provided,
however, that nothing contained in this Section 10.3 shall affect any legal
obligation of the Employer Affiliates to respond to mandatory governmental
inquiries concerning Executive or to act in accordance with, or to establish,
the rights of the Employer Affiliates under this Agreement.

 

10.4                                          Post-Termination Noncompetition.
(a) For a period of twelve (12) months following Executive’s employment with the
Employer, Executive will not engage in Competitive Activities (as hereinafter
defined). Notwithstanding any other provision herein to the contrary, this
Section 10.4 shall terminate and be null and void in the event that the Employer
terminates Executive’s employment without Cause or Executive resigns from
employment with Employer for Good Reason.  The term “Competitive Activities,”
for purposes of this Section 10.4, shall mean the taking of any of the following
actions by Executive: (a) Executive’s direct or indirect participation (for his
own account or jointly with others) in the management of, or as an employee,
board member, partner, manager, member, joint venturer, representative or other
agent of, or advisor or consultant to, any other business operation if a
material portion (either in comparison to the size of Employer’s Business or, if
smaller, to such business operation’s business) of such operation is engaging in
the Employer Business or any business in which Employer has been actively
engaged at the time of the termination of Executive’s employment with Employer
(a “Competitive Operation”); (b Executive’s investment in, or ownership of, the
capital stock or other equity interests in any business entity that is a
Competitive Operation; or (iii) Executive’s lending of funds for the purpose of
establishing or operating any Competitive Operation, or otherwise giving advice
to any Competitive Operation, or lending or allowing his name or reputation to
be used by any Competitive Operation or otherwise allowing his skill, knowledge
or experience to be so used. For purposes of this Section 10.4, “Employer
Business” and “passive” have the meanings set forth in Section 8 above and
“material portion” shall mean that either (i) the total assets engaged in a
Competitive Operation exceeds 20% of such business operation’s total assets or
(ii) the total assets engaged in a Competitive Operation of such business
operation equals or exceeds 20% of the Employer’s Business.  Notwithstanding the
foregoing, the activities described on Exhibit B attached hereto shall not be
deemed to be Competitive Activities. This Section 10.4 governs the period of
time following Executive’s employment with Employer, and Section 8 above governs
during the Term.

 

13

--------------------------------------------------------------------------------


 

11.                                 Injunctive Relief.  Executive acknowledges
that Executive’s breach of the covenants contained in Sections 8 through 10 of
this Agreement inclusive (collectively “Covenants”) would cause irreparable
injury and continuing harm to Employer for which there will be no adequate
remedy at law, and agrees that Employer shall be entitled to temporary and
preliminary injunctive relief upon a showing of a likelihood of such a breach,
and shall be entitled to permanent injunctive relief upon establishing such a
breach, to the fullest extent allowed by Massachusetts law, without the
necessity of proving irreparable harm or actual damages or of posting any bond
or other security.

 

12.                                 Agreement to Arbitrate.

 

12.1                           Mandatory Arbitration.  Any dispute or
controversy arising out of or relating to any interpretation, construction,
performance, termination or breach of this Agreement, will be settled by final
and binding arbitration by a single arbitrator to be held in Boston,
Massachusetts, in accordance with the American Arbitration Association national
rules for resolution of employment disputes then in effect, except as provided
herein.  The arbitrator selected shall have the authority to grant any party all
remedies otherwise available by law, including injunctions, but shall not have
the power to grant any remedy that would not be available in a state or federal
court.  The arbitrator shall have the authority to hear and rule on dispositive
motions (such as motions for summary adjudication or summary judgment).  The
arbitrator shall have the powers granted by Massachusetts law and the rules of
the American Arbitration Association which conducts the arbitration, except as
modified or limited herein.  In aid of arbitration, either party may seek
temporary and/or preliminary injunctive relief in the Business Litigation
Session of the Suffolk County Massachusetts Superior Court (or in a regular
session of that court if the case is not accepted into the Business Litigation
Session) at any time before an arbitration demand has been filed and served, or
before an arbitrator has been selected.

 

12.2                           Principles Governing Arbitration. 
Notwithstanding anything to the contrary in the rules of the American
Arbitration Association, the arbitration shall provide (i) for written discovery
and depositions as provided under Massachusetts law and (ii) for a written
decision by the arbitrator that includes the essential findings and conclusions
upon which the decision is based which shall be issued no later than thirty (30)
days after a dispositive motion is heard and/or an arbitration hearing has
completed.  Except in disputes where Executive asserts a claim otherwise under a
state or federal statute prohibiting discrimination in employment (a “Statutory
Discrimination Claim”), each side shall split equally the fees and
administrative costs charged by the arbitrator and American Arbitration
Association.  In disputes where Executive asserts a Statutory Discrimination
Claim against Employer, Executive shall be required to pay the American
Arbitration Association’s filing fee only to the extent such filing fee does not
exceed the fee to file a complaint in state or federal court.  Employer shall
pay the balance of the arbitrator’s fees and administrative costs.

 

12.3                           Rules Governing Arbitration.  Executive and
Employer shall have the same amount of time to file any claim against any other
party as such party would have if such a claim had been filed in state or
federal court.   In conducting the arbitration, the arbitrator shall follow the
rules of evidence of the Commonwealth of Massachusetts (including but not
limited to all applicable privileges), and the award of the arbitrator must
follow Massachusetts and/or federal law, as applicable.

 

12.4                           Selection of Arbitrator.  The arbitrator shall be
selected by the mutual agreement of the parties.  If the parties cannot agree on
an arbitrator, the parties shall

 

14

--------------------------------------------------------------------------------


 

alternately strike names from a list provided by the American Arbitration
Association until only one name remains.

 

12.5                           Arbitrator Decision.  The decision of the
arbitrator will be final, conclusive and binding on the parties to the
arbitration.  The parties in the arbitration shall each pay their respective
attorneys fees and one half of the costs or fees charged by the arbitrator and
the American Arbitration Association.  In disputes where Executive asserts a
Statutory Discrimination Claim, reasonable attorneys’ fees shall be awarded by
the arbitrator based on the same standard as such fees would be awarded if the
Statutory Discrimination Claim had been asserted in state or federal court. 
Judgment may be entered on the arbitrator’s decision in any court having
jurisdiction.

 

13.                                 General Provisions.

 

13.1                           Successors and Assigns.  The rights and
obligations of Employer under this Agreement shall inure to the benefit of and
shall be binding upon the successors and assigns of Employer.  The Employer will
require any successor (whether direct or indirect, by purchase, merger,
consolidation or otherwise) or assignee to all or substantially all of the
business and/or assets of the Employer to assume expressly and agree to perform
this Agreement in the same manner and to the same extent that the Employer would
be required to perform it if no such succession or assignment had taken place. 
Executive shall not be entitled to assign any of Executive’s rights or
obligations under this Agreement without Employer’s written consent.

 

13.2                           Nonexclusivity of Rights.  Except as expressly
provided in this Agreement, Executive is not prevented from continuing or future
participation in any Employer benefit, bonus, incentive or other plans,
programs, policies or practices provided by Employer subject to the terms and
conditions of such plans, programs, or practices.

 

13.3                           Waiver.  Either party’s failure to enforce any
provision of this Agreement shall not in any way be construed as a waiver of any
such provision, or prevent that party thereafter from enforcing each and every
other provision of this Agreement.

 

13.4                           Attorneys’ Fees.  Each side will bear its own
attorneys’ fees in any dispute unless a statutory section at issue, if any,
authorizes the award of attorneys’ fees to the prevailing party, and the
arbitrator awards such attorneys’ fees accordingly.

 

13.5                           Severability.  In the event any provision of this
Agreement is found to be unenforceable by an arbitrator or court of competent
jurisdiction, such provision shall be deemed modified to the extent necessary to
allow enforceability of the provision as so limited, it being intended that the
parties shall receive the benefit contemplated herein to the fullest extent
permitted by law.  If a deemed modification is not satisfactory in the judgment
of such arbitrator or court, the unenforceable provision shall be deemed
deleted, and the validity and enforceability of the remaining provisions shall
not be affected thereby.

 

13.6                           Interpretation; Construction.  The headings set
forth in this Agreement are for convenience only and shall not be used in
interpreting this Agreement.  This Agreement has been drafted by legal counsel
representing Employer, but Executive has participated in the negotiation of its
terms.  Furthermore, Executive acknowledges that Executive has had an
opportunity to review and revise the Agreement and have it reviewed by legal
counsel, if desired, and, therefore, the normal rule of construction to the
effect that any ambiguities are to

 

15

--------------------------------------------------------------------------------


 

be resolved against the drafting party shall not be employed in the
interpretation of this Agreement.

 

13.7                           Governing Law.  This Agreement will be governed
by and construed in accordance with the laws of the Commonwealth of
Massachusetts.  Except as and to the extent that Section 12 does not properly
apply, each party consents to the jurisdiction and venue of the state or federal
courts in Suffolk County, Massachusetts in any action, suit, or proceeding
arising out of or relating to this Agreement.

 

13.8                           Notices.  Any notice required or permitted by
this Agreement shall be in writing and shall be delivered as follows with notice
deemed given as indicated:  (a) by personal delivery when delivered personally;
(b) by overnight courier upon written verification of receipt; (c) by telecopy
or facsimile transmission upon acknowledgment of receipt of electronic
transmission; or (d) by certified or registered mail, return receipt requested,
upon verification of receipt.  Notice shall be sent to the addresses set forth
below, or such other address as either party may specify in writing.

 

13.9                           Survival.  The following provisions shall survive
Executive’s employment with Employer to the extent reasonably necessary to
fulfill the parties’ expectations in entering this Agreement:  Section 7
(“Termination of Employment”), Section 9 (“Confidentiality”), 10 (“Interference
with Business Relations”) Section 11 (“Injunctive Relief”),
Section 12 (“Agreement to Arbitrate”), Section 13 (“General Provisions”), and
Section 14 (“Entire Agreement”).

 

14.                                 Entire Agreement.  This Agreement, together
with the other agreements and documents governing the benefits described in this
Agreement, constitute the entire agreement among the parties relating to this
subject matter hereof and supersedes all prior or simultaneous representations,
discussions, negotiations, and agreements, whether written or oral.  This
Agreement may be amended or modified only with the written consent of Board of
Directors of the Company and Executive.  No oral waiver, amendment or
modification will be effective under any circumstances whatsoever.

 

THE PARTIES TO THIS AGREEMENT HAVE READ THE FOREGOING AGREEMENT AND FULLY
UNDERSTAND EACH AND EVERY PROVISION CONTAINED HEREIN. WHEREFORE, THE PARTIES
HAVE EXECUTED THIS AGREEMENT ON THE DATES SHOWN BELOW.

 

 

 

STAG INDUSTRIAL, INC.

 

 

 

 

Dated: April 20, 2011

By:

/s/ Stephen C. Mecke

 

 

Name:

Stephen C. Mecke

 

 

Title:

Executive Vice President

 

16

--------------------------------------------------------------------------------


 

 

STAG INDUSTRIAL OPERATING

 

PARTNERSHIP, L.P.

 

 

 

By: STAG Industrial GP, LLC, its sole general partner

 

 

 

 

Dated: April 20, 2011

By:

/s/ Stephen C. Mecke

 

 

Name:

Stephen C. Mecke

 

 

Title:

Executive Vice President

 

 

 

 

 

DAVID G. KING

 

 

 

 

Dated: April 20, 2011

By:

/s/ David G. King

 

 

Address:

 

 

 

 

 

 

17

--------------------------------------------------------------------------------


 

Exhibit A

 

LTIP Unit Award Agreement

 

18

--------------------------------------------------------------------------------


 

Exhibit B

 

Exceptions to No Competition and No Conflict of Interest Obligations

 

1.               Serving as an officer, board member, management committee
member or any other position with, or performing any and all activities related
to, or having any ownership interest in a any direct or indirect member of, STAG
Investments II, LLC, its members and its subsidiaries; provided that such
entities do not engage in the Employer Business, except with respect to the
disposition, development, redevelopment, ownership, operation, management and
financing of the properties owned by such entities on the date hereof.

 

2.               Serving as an officer, board member, management committee
member or any other position with, or performing any and all activities related
to, or having any ownership interest in a any direct or indirect member of, STAG
Investments III, LLC, its members and its subsidiaries; provided that such
entities do not engage in the Employer Business, except with respect to the
disposition, development, redevelopment, ownership, operation, management and
financing of the properties and, to the extent applicable, equity interests in
the Partnership, owned by such entities on the date hereof.

 

3.               Serving as an officer, board member, management committee
member or any other position with, or performing any and all activities related
to, or having any ownership interest in a any direct or indirect member of, STAG
Investments IV, LLC, its members and its subsidiaries; provided that such
entities do not engage in the Employer Business, except with respect to the
ownership, financing and disposition of the equity interests in the Partnership
owned by such entities on the date hereof.

 

4.               Serving as an officer, board member, management committee
member or any other position with, or performing any and all activities related
to, or having any ownership interest in a any direct or indirect member of, STAG
GI Investments, LLC, its members and its subsidiaries; provided that such
entities do not engage in the Employer Business, except with respect to the
ownership, financing and disposition of the equity interests in the Partnership
owned by such entities on the date hereof.

 

19

--------------------------------------------------------------------------------